Citation Nr: 1529700	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to January 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  When this matter was last before the Board in February 2015 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran has scars of the right hand due to an injury during his time in the military service.

2.  Other than scarring, the Veteran does not have a current disability of the right hand that had its onset in active service or is related to his active service.


CONCLUSION OF LAW

1.  The criteria for service connection for scar residuals of a right hand injury are met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.118 (2014).   

2.  Other than scarring, claimed disabilities of the right hand were not incurred or aggravated in service, nor may such be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication in May 2011.  The letter informed the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, and VA medical records have been obtained.  The Veteran has not identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  These diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that he developed a right hand disability in active service, which manifests today in pain, weakness, numbness, as well as occasional flare ups.  The Veteran reports symptoms that are worse during the winter.  The Board acknowledges that the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In his August 2011 notice of disagreement, the Veteran reported that his treatment in August 1963 included his hand being numbed, his knuckles being set in place by the medical provider, and his hand placed in a "wire contraption" similar to a cast, which the Veteran wore for several weeks.  The Veteran also stated that if the x-ray was negative for injury, it was not his x-ray.  The Board notes that the Veteran's service treatment record is clear in stating that the x-ray of his right hand was radiographically negative.  However, though not directly germane to this appeal, the Board also notes that the Veteran's service treatment record has a notation regarding the Veteran having a small chip-like fracture involving the base of his proximal phalanx in his left hand.  

Also in his notice of disagreement, the Veteran stated that his "diagnosis of a history of right hand fracture of fifth, fourth, third, [and] second dorsal metacarpals of the right hand, all relates back to that day in 1963 when I was in the Army[.]"  Similarly, in the Veteran's VA Form 9 he stated "the VA examination did reveal old right hand fracture of the fifth, fo[u]rth, third, and second dorsal metacarpals of my right hand."  The Board notes that both of these statements by the Veteran appear to be referencing a statement in July 2010 VA examination, which stated "the [V]eteran states . . . he fractured his 5th, 4th, 3rd and 2nd metacarpals on the right hand."  This examiner did not review the Veteran's claims file, and therefore this statement is, as suggested by the precursor "the [V]eteran states[,]" a recitation of what the Veteran told the examiner, and not what was contained in the Veteran's service treatment records, or a diagnosis by the examiner.  The Board cannot, beyond the Veteran's statements, find any evidence of fractured metacarpals of the right hand in the Veteran's service treatment records.

The Veteran's report of medical history (RMH) and report of medical examination (RME) upon separating from the military in January 1964 do not highlight the Veteran experiencing any issues with his right hand at that time.  The Veteran's RMH noted eye trouble, stomach trouble, and also a fracture of the Veteran's left hand which required him to spend some time in a splint, however there is no mention of a right hand issue.  The Board again notes the similarity of the left hand related evidence to the Veteran's recollection of what occurred regarding his right hand.  

The Veteran's RME did not note any issues with the Veteran's upper extremities, though another issue was noted.  A service treatment record dated in August 1963 noted that the Veteran injured his right hand when he hit an ambulance and that he complained of a swollen hand.  Physical examination revealed tenderness and swelling over the right 4th and 5th metacarpal bones.  The x-ray report indicated that the right hand was radiographically negative.  The impression was right hand contusion. A June 1963 service treatment record indicates that the Veteran injured his left hand with a softball.  It was noted that the base of the fifth finger proximal phalanx had a very small fracture noted on x-ray.  The June 1963 x-ray report indicated that the left hand, with special reference to the 5th metacarpal bone, shows no fracture of the metacarpal bone.  There was however a small chip-like fracture involving the base of the proximal phalanx.  A splint was applied.  

The Veteran's right hand was examined in July 2010.  At that time the examiner stated the Veteran's hand had no tenderness, no edema, no painful motion, weakness, redness or heat.  There was also no ankylosis, and good range of motion with good grab strength.  The examiner diagnosed a history of right hand fractures of the fifth, fourth, third, second dorsal metacarpals of the right hand with no decreased range of motion.  It does not appear that x-ray examination was conducted and the examiner noted that the claims folder had not been reviewed.  

In September 2010 the July 2010 examiner offered an addendum opinion in which the examiner reported having carefully reviewed the case and concluded that his "diagnosis" remained the same.

In January 2014 the Veteran received an additional right hand examination, which stated the claims folder was reviewed and the Veteran had no current right hand diagnosis or disability related to his 1963 right hand injury.  Based on the separation examination not noting a right hand injury, as well as the Veteran's statements that he had no further medical visits or complications regarding his right hand (except occasional numbness and stiffness related to cold weather), the examiner concluded that the Veteran's claimed right hand disability, if any, was less likely than not related to his right hand injury in military service.

In September 2014 the Veteran received another right hand examination.  This examination included an x-ray of the Veteran's right hand, which found no evidence of a prior fracture of his right hand or fingers.  The examiner noted that the Veteran did suffer a contusion of his right hand which resolved, as well as cuts to his knuckles which healed with superficial scarring.  In conclusion, the examiner stated that because the Veteran's contusion resolved, there is no current right hand condition or diagnosis to opine about as to its relationship to the Veteran's military service.  The examiner did note that there were three small superficial linear scars at the base of the 5th, 4th, and 3rd right hand fingers from the cuts on the hand when he hit the ambulance.  The x-ray report indicated there were degenerative findings noted in the distal interphalangeal joints of the right hand.  The examiner noted that the degenerative arthritis in the distal interphalangeal joints was not related to the Veteran's base of the fingers contusion injury in service.  However, the examiner also indicated that the scars on the knuckles were more likely than not related to the Veteran's right hand injury in service.  

The same examiner provided additional information in an April 2015 addendum opinion.  The examiner noted that the Veteran does not have any current diagnosis and a diagnosis could not be provided just based on the symptoms (subjective reports of numbness, pain and weakness) reported by the Veteran.  There is not a medically diagnosable abnormality in the right hand and the symptoms alone did not provide for a diagnosis.  The examiner again noted that the degenerative changes in the distal finger joints are a very common finding and usually due to aging and would not be related to the history of right hand contusion in 1963 in this Veteran (affected hand/metacarpal bones).  

First, the Board finds that the Veteran has established service connection for a right hand scarring disability.  Per Shedden, the Veteran has established a present scarring disability, an in-service injury, and a nexus between the two.  With the three elements established, the Veteran is granted service connection for a right hand scarring disability.  
 
Second, the Board addresses the Veteran's diagnosed right hand degenerative arthritis.  The Board finds there is no evidence that the Veteran's diagnosed arthritis of the right hand is related to the injury in service, or that it manifested to a compensable degree within the first post-service year, and thus there is no basis to presume its onset in service.  

Most probative is the negative nexus opinion offered by the September 2014 VA examiner.  The examiner provided an opinion supported by rationale which was based on a review of the medical history and a physical examination.  The opinion is therefore entitled to great probative weight.  The examiner determined that the degenerative arthritis in the distal interphalangeal joints was a common finding, usually due to aging, and would not be related to the right hand contusion in service which affected the hand/metacarpal bones.  The Veteran has not offered a comparable medical opinion in opposition to that offered by the VA examiner.  Moreover, the Veteran is not competent as a lay person to provide an etiological opinion for degenerative arthritis as such is beyond the ability of a lay person to observe and therefore requires medical knowledge.  Without a Shedden nexus between the Veteran's current arthritis disability and his in-service injury, the Board must deny the Veteran service connection based on Shedden.  

Regarding applying continuity of symptomatology to the Veteran's diagnosed right hand arthritis, the Veteran's claim primarily presented evidence of current and sporadic right hand pain, weakness, and numbness.  Nowhere in the record has the Veteran alleged continuing symptoms since service.  Moreover, the most probative evidence is the medical examiner's opinion which indicates that arthritis is not related to the injury in service.  Given the preponderance of the evidence is against the Board finding the Veteran had continuous symptomatology of arthritis, the Board finds it is not for application in establishing nexus for the Veteran's diagnosed arthritis.   

Finally, the Board finds the medical evidence of record does not reveal any disability of the right hand other than the diagnosed degenerative arthritis and scars.  Regarding the Veteran's general assertions of right hand pain, the Court of Appeals for Veterans Claims held that pain alone, without any functional impairment or underlying diagnosis is not a service connected disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001); see also Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011) (holding that "pain itself does not constitute a functional loss").  

Had the Veteran alleged right hand pain since service, as discussed above, the Board would have found him competent to offer that evidence.  However, the Veteran, as a lay person, is not competent to diagnose a current disability of the right hand manifested by pain as this requires examination and an interpretation of the results by a trained professional.  The Veteran is not shown to be an expert in musculoskeletal disabilities.  As detailed by the September 2014 examiner, despite diagnosed scarring and arthritis, the Veteran's right hand functions normally.  This clinical evidence is more probative than vague assertions by the Veteran that he has a right hand disability.  The Board finds that the September 2014 examination report's conclusions regarding the Veteran's right hand functioning normally is highly probative of the Veteran not having right hand disabilities beyond the Veteran's non-service connected arthritis, and service-connected scarring.  Without any other identified functional impairment or underlying diagnoses, the Veteran cannot be granted service connection for an additional right hand disability.  

The preponderance of the evidence is against granting the Veteran service connection for any right hand disability, other than scarring.  Therefore, the Board grants service connection for scarring, but simultaneously finds there is no basis for a grant of service connection related to other residuals of the Veteran's in-service right hand injury, to include arthritis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").






ORDER

Service connection for a right hand scarring disability is granted.

Service connection for residuals of a right hand injury, other than scarring, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


